                                                     April 17, 2020


BY ECF
The Honorable John G. Koeltl
United States District Judge
United States Courthouse
500 Pearl Street
New York, NY 10007


         Re:        Freedom of the Press Found., et al. v. Dep’t of Justice, et
                    al., No. 17 Civ. 9343 (JGK)

Dear Judge Koeltl:

    I write on behalf of Plaintiffs the Freedom of the Press Foundation and
the Knight First Amendment Institute at Columbia University. Pursuant to
this Court’s Individual Practice 2(G), Plaintiffs respectfully request oral
argument on the parties’ cross-motions for summary judgment.

                                                     Respectfully,

                                                     s/ Anna Diakun
                                                    Anna Diakun (AD-0327)
                                                    Leena Charlton (5622147)
                                                    Alex Abdo (AA-0527)
                                                    Knight First Amendment Institute
                                                      at Columbia University
                                                    475 Riverside Drive, Suite 302
                                                    New York, NY 10115
                                                    (646) 745-8500
                                                    anna.diakun@knightcolumbia.org




 475 Riverside Drive, Suite 302, New York, NY 10115 | (646) 745-8500 | stephanie.krent@knightcolumbia.org
